
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10-l


FIRST AMENDMENT TO CREDIT AGREEMENT


        This First Amendment to Credit Agreement ("Amendment") is dated as of
July 24, 2002, and is by and among General Electric Capital Corporation, a
Delaware corporation, individually as a Lender and as Agent and Security Trustee
for the Lenders, and Analysts International Corporation, a Minnesota corporation
("Borrower").

W I T N E S S E T H:

        WHEREAS, pursuant to a certain Credit Agreement dated as of April 11,
2002, by and among General Electric Capital Corporation, a Delaware corporation,
individually as a Lender and as Agent and Security Trustee for the Lenders, the
other Credit Parties signatory from time to time thereto, and Borrower (as
amended or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement), Agent and Lenders
agreed, subject to the terms and provisions thereof, to provide certain loans
and other financial accommodations to Borrower; and

        WHEREAS, Borrower has requested that Agent and Lenders agree to amend
the Credit Agreement in certain respects, as set forth below.

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    Amendment to Credit Agreement.    Subject to the satisfaction of
the conditions precedent set forth in Section 2 of this Amendment, and in
reliance on the representations and warranties set forth in Section 4 of this
Amendment, the Credit Agreement is hereby amended as follows:

        (a)  Section 6.3 of the Credit Agreement is hereby amended by inserting
the following clause immediately following the clause reading "(v) Indebtedness
specifically permitted under Section 6.17,":

"(vi) Indebtedness arising from loans made to Borrower in accordance with
clause (i) of Section 6.22."

        (b)  Subsection (d) of Section 6.7 of the Credit Agreement is amended
and restated in its entirety as follows:

        Liens arising by operation of law in respect of surety and/or
performance bonds delivered for the account of any Credit Party and contractual
Liens arising under any surety and/or performance bond reimbursement agreements
or similar arrangements involving the issuance of surety and/or performance
bonds (provided that the stated face amount with respect to any individual bond
described in this clause (d) shall at no time exceed $1,500,000 and provided,
further, that the aggregate stated face amount of all such bonds described in
this clause (d) shall at no time exceed $5,000,000).

        (c)  Subsection (i) of Section 6.22 of the Credit Agreement is amended
and restated in its entirety as follows:

        (i)    payments in the aggregate amount not to exceed $5,500,000 made to
individuals identified on Disclosure Schedule (6.22), to the extent such
payments are made with proceeds from a loan or loans in form and substance
satisfactory to the Agent taken against the cash

1

--------------------------------------------------------------------------------

surrender value of life insurance policies maintained by such Credit Party with
respect to such individuals (provided that Borrower may request an amount not to
exceed $750,000 in Revolving Credit Advances to make such payments provided
further that Borrower shall not make any voluntary principal repayments in
respect of any such loans until the earlier to occur of (i) the death of the
beneficiaries, to the extent made solely with the proceeds of insurance death
benefits arising upon such deaths and (ii) June 30, 2004, if at the time such
payment is made under this clause (ii) Borrowing Availability is greater than
$30,000,000 after such payment is made) or

        2.    Conditions Precedent.    The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

        (a)  All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent, Lenders and their
respective legal counsel; and

        (b)  No Default or Event of Default shall have occurred and be
continuing, both before and after giving effect to the provisions of this
Amendment.

        3.    References; Effectiveness.    Agent, Lenders and Borrower hereby
agree that all references to the Credit Agreement which are contained in any of
the other Loan Documents shall refer to the Credit Agreement as amended by this
Amendment.

        4.    Representations and Warranties.    To induce Agent to enter into
this Amendment, Borrower hereby represents and warrants to Agent that:

        (a)  The execution, delivery and performance by Borrower of this
Amendment are within its corporate power, have been duly authorized by all
necessary corporate action, have received all necessary governmental approval
(if any shall be required), and do not and will not contravene or conflict with
any provision of law applicable to Borrower, the articles of incorporation and
by-laws of Borrower, any order, judgment or decree of any court or governmental
agency, or any agreement, instrument or document binding upon Borrower or any of
its property;

        (b)  Each of the Credit Agreement and the other Loan Documents, as
amended by this Amendment, are the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, fraudulent transfer or other similar laws affecting creditors'
rights generally or by principles governing the availability of equitable
remedies;

        (c)  After giving effect to the amendments set forth herein, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof; and

        (d)  Borrower has performed all of its obligations under the Credit
Agreement and the Loan Documents to be performed by it on or before the date
hereof and as of the date hereof, Borrower is in compliance with all applicable
terms and provisions of the Credit Agreement and each of the Loan Documents to
be observed and performed by it and no Event of Default or other event which,
upon notice or lapse of time or both, would constitute an Event of Default, has
occurred.

2

--------------------------------------------------------------------------------

        5.    Counterparts.    This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment.

        6.    Continued Effectiveness.    Except as amended hereby, the Credit
Agreement and each of the Loan Documents shall continue in full force and effect
according to its terms.

        7.    Costs and Expenses.    Borrower hereby agrees that all expenses
incurred by Agent in connection with the preparation, negotiation and closing of
the transactions contemplated hereby, including, without limitation, reasonable
attorneys' fees and expenses, shall be part of the Obligations.

        8.    Consent.    Subject to the satisfaction of the conditions
precedent set forth in Section 2 of this Amendment, and in reliance on the
representations and warranties set forth in Section 4 of this Amendment, Agent
and the Lenders hereby consent to any and all actions taken by Borrower over the
period commencing on April 11, 2002 and ending on the date hereof, which actions
(i) were not permitted pursuant to the terms of the Credit Agreement as in
effect during such period and (ii) are fully permitted pursuant to the terms of
this Amendment (assuming such actions were taken following the effectiveness of
this Amendment). The foregoing is a limited consent, and except to the extent
expressly set forth herein, the foregoing consent shall not constitute (a) a
modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any document entered into in connection therewith, or (b) a waiver,
release or limitation upon the exercise by Agent or any Lender of any of its
rights, legal or equitable, hereunder or under the Credit Agreement or any other
Loan Document.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Amendment has been executed as of the day and
year first written above.

    ANALYSTS INTERNATIONAL CORPORATION
 
 
By
 
         

--------------------------------------------------------------------------------


 
 
Its
 
         

--------------------------------------------------------------------------------


 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Security Trustee and Lender
 
 
By
 
         

--------------------------------------------------------------------------------


 
 
Its
 
         

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10-l



FIRST AMENDMENT TO CREDIT AGREEMENT
